DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance may be found as set forth previously (see OA dated 08/09/2021).
Regarding claim 1, the present invention is related to, inter alia, a water separator for a fuel cell system comprising a housing with a gas connection and a base plate, the height of the housing less than the greatest inside width of the housing at the base plate.
Mishima et al. (US 2019/0282942 A1) is considered to be the closest relevant prior art to independent claim 1.  Mishima et al. discloses most of the claim limitations as set forth previously (see OA dated 08/09/2021).
However, Mishima et al. does not disclose, teach, fairly suggest, nor render obvious the recited housing having a height that the less than the greatest width of the housing at the base plate.  To the contrary, Mishima et al. explicitly discloses that separated water is funneled towards the base plate via a contoured shape (see e.g. annotated Fig 2 in OA dated 08/09/2021), and thus there does not appear to be any reason for the skilled artisan to be directed towards a much wider base plate portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/01/2021